Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.20 Page 1 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.21 Page 2 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.22 Page 3 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.23 Page 4 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.24 Page 5 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.25 Page 6 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.26 Page 7 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.27 Page 8 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.28 Page 9 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.29 Page 10 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.30 Page 11 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.31 Page 12 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.32 Page 13 of 14
Case 3:20-cr-03240-AJB Document 19 Filed 01/19/21 PageID.33 Page 14 of 14




   1/19/21
